ON PETITION TO TRANSFER.
(In the Supreme Court)
The appellant's petition to transfer does not comply with the statute, § 4-215 Burns' Ann. St. 1933, (§ 1359 Baldwin's 1934), or Rule No. 24 of this court. It wholly fails to disclose 3.  that a petition for rehearing was filed or ruled upon by the Appellate Court, and it is seriously questioned whether it complies with the statute and rule in other respects. The petition therefore presents no question upon the merits of the Appellate Court opinion. It is therefore dismissed. In re AuroraGaslight, etc., Co. (1917), 186 Ind. 690, 115 N.E. 673. *Page 524